Exhibit 10.04

EL PASO ELECTRIC COMPANY

EXCESS BENEFIT PLAN

Effective as of January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I    DEFINITIONS

   1

    1.1

   “Average Monthly Earnings”    1

    1.2

   “Board”    1

    1.3

   “Code”    1

    1.4

   “Company”    1

    1.5

   “Compensation”    2

    1.6

   “Early Retirement Date”    2

    1.7

   “ERISA”    2

    1.8

   “Excess Benefit”    2

    1.9

   “Normal Retirement Date”    2

    1.10

   “Participant”    2

    1.11

   “Plan”    2

    1.12

   “Qualified Joint and Survivor Annuity”    2

    1.13

   “Qualified Plan”    2

    1.14

   “Qualified Plan Retirement Benefit”    2

    1.15

   “Qualified Plan Surviving Spouse Benefit”    2

    1.16

   “Specified Employee”    3

    1.17

   “Separation from Service”    3

    1.18

   “Surviving Spouse”    4

    1.19

   “Surviving Spouse Benefit”    4

ARTICLE II    ELIGIBILITY

   5

ARTICLE III    EXCESS BENEFIT

   5

    3.1

   Amount    5

    3.2

   Form of Benefit    5

    3.3

   Commencement of Benefit    6

    3.4

   Deferred Benefit Commencement Date    6

    3.5

   Actuarial Equivalent    6

    3.6

   Distribution of De Minimis Amounts    6

    3.7

   Accelerated Distribution Under Certain Circumstances    7

    3.8

   Delay of Payment Under Certain Circumstances    7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IV    SURVIVING SPOUSE BENEFIT

   7

    4.1

   Amount    7

    4.2

   Form and Commencement of Benefit    8

ARTICLE V    ADMINISTRATION OF THE PLAN

   8

    5.1

   Appointment of plan administrator    8

    5.2

   Company Duties    8

    5.3

   Powers of Plan Administrator    8

    5.4

   Interpretations    9

    5.5

   Determinations    9

    5.6

   Indemnification    9

    5.7

   Bond and Expenses    9

    5.8

   Right To Suspend Benefits And Correct Errors    9

    5.9

   Reliance on Tables    10

ARTICLE VI    CLAIMS PROCEDURES

   10

    6.1

   Presentation of Claim    10

    6.2

   Notification of Decision    10

    6.3

   Review of a Denied Claim    11

    6.4

   Decision on Review    11

    6.5

   Designation of Authorized Representative    12

    6.6

   Legal Action    12

ARTICLE VII    AMENDMENT OR TERMINATION

   13

    7.1

   Amendment or Termination    13

    7.2

   Effect of Amendment or Termination    13

ARTICLE VIII    GENERAL PROVISIONS

   13

    8.1

   Funding    13

    8.2

   General Conditions    13

    8.3

   No Guaranty of Benefits    13

    8.4

   No Employment Rights    13

    8.5

   Unsecured General Creditor    13

    8.6

   No Assignment    14

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

    8.7

   Court Order    14

    8.8

   Effect of Payment    14

    8.9

   Spendthrift Provision    14

    8.10

   Applicable Law    15

    8.11

   Withholding of Taxes    15

    8.12

   Incompetent    15

    8.13

   Corporate Successors    15

    8.14

   Payment in the Event of Taxation    15

    8.15

   Overpayment and Underpayment of Benefits    15

    8.16

   Captions and Gender    16

    8.17

   Severability    16

    8.18

   Limitations on Liability    16

    8.19

   Spouse’s Interest    16

 

iii



--------------------------------------------------------------------------------

EL PASO ELECTRIC COMPANY

EXCESS BENEFIT PLAN

WHEREAS, the El Paso Electric Company Excess Benefit Plan (the “Plan”) was
established by El Paso Electric Company (the “Company”) effective January 1,
2004, solely for the purpose of providing benefits in excess of the limitations
on benefits imposed by the Internal Revenue Code on the Retirement Income Plan
for Employees of El Paso Electric Company (the “Qualified Plan”) for certain of
its employees who participate in the Qualified Plan;

WHEREAS, the Plan is intended to be an unfunded plan maintained by the Company
primarily for the purpose of providing deferred compensation for a “select group
of management or highly compensated employees;”

WHEREAS, the Plan has been amended effective January 1, 2009, to comply with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended;
and

WHEREAS, it is not intended that any amounts accrued under the Plan be
considered “grandfathered” benefits as described in Notice 2005-1, Q&A-17;

NOW, THEREFORE, the Plan is amended and restated as follows:

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

1.1 “Average Monthly Earnings” means the monthly average of a Participant’s
Compensation determined by converting your hourly rate of Compensation as of the
date of your Separation from Service and as of the same date in each of the four
years preceding that date to an average monthly earnings amount. Such average
shall be computed by dividing the total of a Participant’s annualized rate of
Compensation for the five years by sixty. If a Participant has less than five
years of service from his date of employment to his date of termination, his
Average Monthly Earnings will be based on his annualized rate of Compensation,
as calculated above, during his years of service from his date of employment to
his Separation from Service. Compensation subsequent to a Participant’s
Separation from Service shall not be recognized.

1.2 “Board” means the Board of Directors of the Company.

1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any Regulations relating thereto.

1.4 “Company” means El Paso Electric Company, or, to the extent provided in
Section 7.9 below, any successor corporation or other entity resulting from a
merger or consolidation into or with the Company or a transfer or sale of
substantially all of the assets of the Company.

 

1



--------------------------------------------------------------------------------

1.5 “Compensation” means a Participant’s basic compensation received from the
Company, including regular wages and bonuses paid pursuant to the Company’s
“short term bonus plan,” but excluding overtime pay, expense allowances, profit
sharing, bonuses that are not paid pursuant to the “short term bonus plan” and
any other extra compensation in any form.

1.6 “Early Retirement Date” means the date on which a Participant has attained
age 55 and completed at least five years of vesting service under the Qualified
Plan.

1.7 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.8 “Excess Benefit” means the benefit payable to a Participant pursuant to the
Plan by reason of his Separation from Service with the Company and all
affiliates for any reason other than death.

1.9 “Normal Retirement Date” means the first day of the month coincident with or
next following a Participant’s Separation from Service with the Company after
the date such Participant has attained (a) age 65 or, (b) if later, his fifth
anniversary of joining the Qualified Plan.

1.10 “Participant” means an employee who is selected by the Company to be
eligible to participate in the Plan and who becomes a participant in the Plan
pursuant to Article II hereof, and any former employee who is entitled to
benefits under the Plan.

1.11 “Plan” means the El Paso Electric Company Excess Benefit Plan.

1.12 “Qualified Joint and Survivor Annuity” means, for a Participant who is
married on the date payment of the Participant’s excess benefits are scheduled
to begin an annuity for the life of the Participant with a survivor annuity for
the life of his Surviving Spouse equal to 50% of the amount of the annuity which
is payable during the joint lives of the Participant and the Participant’s
spouse and which is the actuarial equivalent of the single life annuity which
would be payable to the Participant under Section 3.3 of the Plan.

1.13 “Qualified Plan” means the Retirement Income Plan for Employees of El Paso
Electric Company, and any successor or replacement thereto.

1.14 “Qualified Plan Retirement Benefit” means the aggregate benefit payable to
a Participant pursuant to the Qualified Plan and all annuities purchased for the
Participant under the Qualified Plan (whether or not terminated) by reason of
his termination of employment with the Company and all affiliates for any reason
other than death.

1.15 “Qualified Plan Surviving Spouse Benefit” means the aggregate benefit
payable to the Surviving Spouse of a Participant pursuant to the Qualified Plan
and all annuities purchased for the Participant under the Qualified Plan
(whether or not terminated) in the event of the death of the Participant at any
time prior to commencement of payment of his Qualified Plan Retirement Benefit.

 

2



--------------------------------------------------------------------------------

1.16 “Specified Employee” means any Participant who, as of the Participant’s
Separation from Service, is determined to be a “key employee” (as defined under
section 416(i)(1)(A)(i),(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding section 416(i)(5)) of the Code) for the
applicable period, as determined by the Company in accordance with Treasury
Regulations Section 1.409A-1(i).

1.17 “Separation from Service” means

(a) with respect to an Employee, the employee’s ceasing to provide services to
the Company as a result of the Employee’s death, retirement or termination of
employment. For purposes of determining whether a separation from service has
occurred, a “termination of employment” shall mean that the surrounding facts
and circumstances indicate that the Company and the Employee reasonably
anticipate that no further services will be performed after a certain date, or
that the level of bona fide services the Employee would perform after such date
(whether as an Employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).

Notwithstanding the foregoing, the employment relationship will be treated as
continuing intact while an individual is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to reemployment
with the service recipient under an applicable statute or by contract. If the
period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Participant does not have a right to reemployment under
an applicable statute or by contract, the employment relationship will be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence will be considered a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company.

(b) For a Participant who provides services to the Company as both an employee
and an independent contractor, a Separation from Service generally will not
occur until the Participant has ceased providing services for the Company both
as an employee and as an independent contractor as determined in accordance with
the provisions set forth in subparagraphs (a) and (b) of this definition,
respectively. Except as otherwise provided herein, in the case of an independent
contractor a Separation from Service will occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Company, provided that the expiration of such
contract or contracts is determined by the Company to constitute a good-faith
and complete termination of the contractual relationship between the Participant
and the Company. If a Participant ceases providing services for the Company as
an employee and begins providing services for such Company as an independent
contractor, the Participant will not be considered to have experienced a

 

3



--------------------------------------------------------------------------------

Separation from Service until the Participant has ceased providing services for
the Company in both capacities, as determined in accordance with the applicable
provisions set forth in subparagraphs (a) and (b) of this definition.

Notwithstanding the foregoing provisions in this subparagraph, if a Participant
provides services for the Company as both an employee and as a member of the
board of directors of the Company, to the extent permitted by Treasury
Regulations Section 1.409A-1(h)(5), the services provided by the Participant as
a director will not be taken into account in determining whether the Participant
has experienced a Separation from Service as an employee.

(c) Notwithstanding the provisions of this definition, where as part of a sale
or other disposition of substantial assets by the Company to an unrelated buyer,
a Participant would otherwise experience a Separation from Service as defined
above, the Company and the buyer shall retain the discretion to specify, and may
specify, that a Participant performing services for the Company immediately
before the asset purchase transaction and providing services to the buyer after
and in connection with the asset purchase transaction shall not experience a
Separation from Service for purposes of the Plan and the Participant shall be
bound by same, provided that such transaction and the specification meet the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance thereunder.

(d) For purposes of this definition, “Company” means (i) the entity for whom the
Participant performs services and with respect to which the legally binding
right to benefits under the Plan arises; and (ii) all other entities with which
the entity described in subparagraph (d)(i) of this definition would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (group of trades or
businesses under common control), as applicable. To identify the group of
entities described in the preceding sentence, an ownership threshold of 50%
shall be used as a substitute for the 80% minimum ownership threshold that
appears in, and otherwise must be used when applying, the applicable provisions
of (A) Code Section 1563 and the regulations thereunder for determining a
controlled group of corporations under Code Section 414(b), and (B) Treasury
Regulations Section 1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

1.18 “Surviving Spouse” means a person who is married to a Participant at the
date of his death and for at least one year prior thereto.

1.19 “Surviving Spouse Benefit” means the benefit payable to a Surviving Spouse
pursuant to the Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY

The Company shall, from time to time, select those employees of the Company who
shall be Participants in the Plan. A Participant who is fully vested in a
benefit under the Qualified Plan, the amount of which is reduced, compared to
the benefits payable based on Average Monthly Earnings as defined in Section 1.1
herein, by reason of the application of the limitations on benefits imposed by
any provisions of the Code (as in effect on the date for commencement of the
Qualified Plan Retirement Benefit, or as in effect at any time thereafter) to
the Qualified Plan, shall be eligible to receive an Excess Benefit. If a
Participant dies prior to the commencement of the payment of his Qualified Plan
Retirement Benefit and the Participant is married on his date of death, then the
Participant’s Surviving Spouse shall be eligible to receive a Surviving Spouse
Benefit.

ARTICLE III

EXCESS BENEFIT

3.1 Amount. The Excess Benefit payable to an eligible Participant in the form of
a straight life annuity over the lifetime of the Participant only, commencing on
his Early Retirement Date, shall be a monthly amount equal to the difference
between (a) and (b) below:

(a) the monthly amount of the Qualified Plan Retirement Benefit to which the
Participant would have been entitled under the Qualified Plan if that Benefit
were computed (i) without giving effect to any limitations on benefits imposed
by any provisions of the Code, and (ii) by using the definition of Average
Monthly Earnings as set out in this Plan;

LESS

(b) the monthly amount of the Qualified Plan Retirement Benefit actually payable
to the Participant under the Qualified Plan.

The amounts described in (a) and (b) shall be computed as of the date of the
Participant’s Separation from Service in the form of a straight life annuity
payable over the lifetime of the Participant only commencing on his Normal
Retirement Date or Early Retirement Date. Amounts computed as of a Participant’s
Early Retirement Date shall be actuarially reduced as provided for in
Section 3.5 hereof.

3.2 Form of Benefit. The Excess Benefit payable to a Participant shall be paid
in the form of:

(a) A single life annuity for the life of the Participant if the Participant is
single on the date payment of the Participant’s benefits commence under
Section 3.3, or

(b) A Qualified Joint and Survivor Annuity if the Participant is married on the
date payment of the Participant’s benefits commence under Section 3.3.

 

5



--------------------------------------------------------------------------------

3.3 Commencement of Benefit.

(a) If a Participant experiences a Separation from Service before the
Participant reaches Early Retirement Age, the payment of the Participant’s
Excess Benefit shall commence no later than the first day of the month following
the month in which the Participant reaches Early Retirement Age.

(b) If a Participant experiences a Separation from Service after reaching Early
Retirement Age, the payment of Participant’s Excess Benefit shall commence no
later than the first day of the month following the month in which the
Participant experiences his Separation from Service.

3.4 Deferred Benefit Commencement Date. A Participant may delay the commencement
of his benefit under Section 3.3 herein provided that:

(a) the Participant’s election to defer the commencement of his benefit is made
on a form acceptable to the Committee;

(b) the Participant files the form with the Committee on a date that is at least
12 months prior to the then current benefit commencement date;

(c) the Participant’s election to defer the commencement of his benefit, as
evidenced by a properly completed and executed distribution form, shall not be
effective until at least 12 months after the date on which the election is made;

(d) the deferred benefit commencement date is at least the fifth anniversary of
the current benefit commencement date; and

(e) the Committee, in its sole discretion, consents to the change.

3.5 Actuarial Equivalent. An Excess Benefit which is payable in any form other
than a straight life annuity over the lifetime of the Participant, or which
commences at any time prior to the Participant’s Normal Retirement Date, shall
be the actuarial equivalent of the Excess Benefit set forth in Section 3.1 above
as determined by the same actuarial adjustments as those specified in the
Qualified Plan with respect to determination of the amount of the Qualified Plan
Retirement Benefit on the date for commencement of payment hereunder.

Notwithstanding the foregoing paragraph, the exceptions to actuarial adjustments
for commencement of payments prior to the Participant’s Normal Retirement Date
contained in Section 6.1(b) of the Qualified Plan shall also apply with respect
to the calculation of Excess Benefits hereunder.

3.6 Distribution of De Minimis Amounts. If, as of a Participant’s Separation
from Service, or any payment date subsequent to the Participant’s Separation
from Service, (i) the actuarially equivalent present value of the Participant’s
benefit under the Plan, and all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulations Section 1.409A-1(c)(2) is less than the applicable

 

6



--------------------------------------------------------------------------------

dollar limit under section 402(g)(1)(B) of the Code, and (ii) the payment
results in the termination and liquidation of the entirety of the Participant’s
interest under the Plan, and all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulations Section 1.409A-1(c)(2), the Committee may require
that the remaining unpaid vested benefit be paid to the Participant or the
Participant’s beneficiary in a lump sum in lieu of any further benefit payments
under the Plan.

3.7 Accelerated Distribution Under Certain Circumstances. Notwithstanding any
provision of this Plan to the contrary, the Committee, in its discretion, may
accelerate payment of a Participant’s benefit in accordance with the provision
of Treasury Regulation Section 1.409A-3(j) (4)(ii) through (xiv), as applicable.

3.8 Delay of Payment Under Certain Circumstances. Notwithstanding any provision
of this Plan to the contrary:

(a) payment of a Participant’s benefit may be delayed by the Committee under
circumstances described in Treasury Regulations Section 1.409A-2(b)(7), provided
that the Committee treats all payments to similarly situated Participants on a
reasonably consistent basis.

(b) if as of a Participant’s Separation from Service, other than as a result of
the Participant’s death, the Participant is a Specified Employee, no payment on
account of the Separation from Service may be made with respect to such
Participant before the date that is six months after the Participant’s
Separation from Service, or if earlier than the end of the six-moth period, the
date of the Participant’s death. In such case, any payment that would have, but
for this Section 3.7(b), been distributed to the Participant during the
six-month period following the Participant’s Separation from Service, will be
accumulated and paid to the Participant or the Participant’s beneficiary, in a
single lump sum as soon as is administratively practicable following the end of
the six-month period, but in no event more than 60 days after the end of such
six-month period.

ARTICLE IV

SURVIVING SPOUSE BENEFIT

4.1 Amount. If a Participant dies prior to commencement of payment of his
Qualified Plan Retirement Benefit under circumstances in which a Qualified Plan
Surviving Spouse Benefit is payable to his Surviving Spouse, then a Surviving
Spouse Benefit is payable to his Surviving Spouse as hereinafter provided. The
monthly amount of the Surviving Spouse Benefit payable to a Surviving Spouse
shall be equal to the difference between (a) and (b) below:

(a) the monthly amount of the Qualified Plan Survivor Spouse Benefit to which
the Surviving Spouse would have been entitled under the Qualified Plan if such
Benefit were computed (i) without giving effect to any limitations on benefits
imposed by any provisions of the Code, and (ii) by using the definition of
Average Monthly Earnings as set out in this Plan;

 

7



--------------------------------------------------------------------------------

LESS

(b) the monthly amount of the Qualified Plan Surviving Spouse Benefit actually
payable to the Surviving Spouse under the Qualified Plan.

4.2 Form and Commencement of Benefit. A Surviving Spouse Benefit shall be
payable in the form of an annuity over the lifetime of the Surviving Spouse
only, in monthly installments commencing on:

(a) If the Participant dies before the Participant reaches Early Retirement Age,
the payment of the Surviving Spouse Benefit shall commence no later than the
first day of the month following the month in which the Participant would have
reached Early Retirement Age.

(b) If the Participant dies after reaching Early Retirement Age, the payment of
the Surviving Spouse Benefit shall commence no later than the first day of the
month following the month in which the Participant dies.

Payment of the Surviving Spouse Benefit shall terminate with the payment made in
the month in which the Surviving Spouse dies.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Appointment of plan administrator. The Committee shall be the plan
administrator. Any action (including, but not limited to, decisions,
determinations, and interpretations) that may be taken by the plan administrator
under the Plan may be delegated by the Committee to another individual to be
performed on behalf of, and as a designee of, the plan administrator. If the
title for this position changes, the title used herein shall be read as the new
title.

5.2 Company Duties. The Company shall, upon request or as may be specifically
required under the Plan, furnish or cause to be furnished all of the information
or documentation in its possession or control which is necessary or required by
the plan administrator to perform its duties and functions under the Plan.

5.3 Powers of Plan Administrator. The plan administrator shall have all powers
and discretion as may be necessary to discharge its duties and responsibilities
under the Plan, including, but not limited to, the power to:

(a) maintain and preserve records relating to Participants, former Participants
and Beneficiaries;

(b) prepare and furnish to Participants all information required under
applicable law or the provisions of the Plan;

 

8



--------------------------------------------------------------------------------

(c) maintain sufficient Participant data, maintain separate Accounts for
Participants and make required payments of benefits;

(d) prepare and file or publish with all appropriate government officials all
reports, filings and other information required under law to be so filed or
published;

(e) interpret or construe the Plan;

(f) make rules and regulations for the administration of the Plan; and

(g) retain records on elections and waivers by Participants and their Surviving
Spouses, as applicable, as further set forth herein.

The plan administrator may engage agents to assist it and may engage legal
counsel, who may be counsel for the Company. The plan administrator shall not be
responsible for any action taken or not taken on the advice of such counsel.

5.4 Interpretations. Subject to the expressed provisions of the Plan, the plan
administrator may interpret the Plan, prescribe, amend, and rescind rules and
regulations relating to it, and make all other determinations it deems necessary
or advisable for the administration of the Plan.

5.5 Determinations. The plan administrator’s determinations under the Plan need
not be uniform and may be made selectively among Participants who have an
Account in the Plan, whether or not such Participants are similarly situated.
The determination of the plan administrator on all matters regarding the Plan
shall be conclusive.

5.6 Indemnification. To the extent permitted by the laws of the State of Texas,
the plan administrator and the individual(s) who may act to fulfill the
responsibilities of the plan administrator or the Company shall be indemnified
by the Company against any and all liabilities arising by reason of any act, or
failure to act, pursuant to the provisions of the Plan, including expenses
reasonably incurred in the defense of any claim relating to the Plan, even if
the same is judicially determined to be due to such individual’s negligence, but
not when the same is judicially determined to be due to the gross negligence or
willful misconduct of such individual.

5.7 Bond and Expenses. The plan administrator shall serve without bond unless
state or federal statutes require otherwise, in which event the Company shall
pay the premium of any statutorily required bond. Except as may be otherwise
provided herein, the expenses of the plan administrator shall be paid by the
Company. Such expenses shall include all expenses incident to the functioning of
the plan administrator, including litigation costs, fees of accountants,
counsel, and other specialists, and other costs of administering the Plan.

5.8 Right To Suspend Benefits And Correct Errors. The plan administrator shall
take such steps as are considered necessary and appropriate to remedy any
inequity that results from incorrect information received or communicated in
good faith or as the consequence of an administrative error. The plan
administrator may suspend the payment of any benefit under the Plan until
satisfied as to the correctness of the payment or the person to receive the
payment or to allow filing in any court of competent jurisdiction of a suit in
such form as the plan administrator

 

9



--------------------------------------------------------------------------------

considers appropriate for a legal determination of the benefits to be paid and
the persons to receive them. The plan administrator specifically reserves the
right to correct errors of every sort, and the Participant hereby agrees as
Participant or on behalf of any Surviving Spouse to any method of error
correction as the plan administrator shall specify. The objective of any such
method of error correction shall be, to the extent reasonably possible, to
adjust the Account of the Participant by reversing transactions or taking other
actions to approach the situation that would have existed if the error had not
been made. The plan administrator shall also be authorized to recover any
payment made in error including the right to make deductions from future
benefits.

5.9 Reliance on Tables. In administering the Plan, the plan administrator and
the Company shall be entitled to the extent permitted by law to rely
conclusively on all tables, valuations, certificates, opinions, and reports
which are furnished by accountants, legal counsel, or other experts employed or
engaged by the plan administrator or the Company.

ARTICLE VI

CLAIMS PROCEDURES

6.1 Presentation of Claim. Any Participant, Or Surviving Spouse of a deceased
Participant, or such Participant’s or Surviving Spouse’s authorized
representative (such Participant or Surviving Spouse being referred to below as
a “Claimant”) may deliver to the plan administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.

6.2 Notification of Decision. The plan administrator shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days (45 days in the case
of a claim for Disability benefits) after receiving the claim. If the plan
administrator determines that special circumstances require an extension of time
for processing the claim (or in the case of a claim for Disability benefits, an
extension is necessary for reasons beyond the control of the Plan), written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day (or 45 day) period. In no event shall such
extension exceed a period of 90 days (30 days in the case of a claim for
Disability benefits which may be further extended for an additional 30 days if
the additional extension is due to reasons beyond the control of the Plan) from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the plan
administrator expects to render the benefit determination. The plan
administrator shall notify the Claimant in writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

10



--------------------------------------------------------------------------------

(b) that the plan administrator has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

(1) the specific reason(s) for the denial of the claim, or any part of it;

(2) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(3) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(4) if the claim is a claim for Disability benefits, an internal rule,
guideline, protocol or other similar criterion which was relied on in connection
with the review of the claim and that such internal rule, guideline, protocol or
similar criterion may be obtained by the Claimant at the Claimant’s request free
of charge;

(5) if the claim is a claim for Disability benefits, and the denial is based on
medical necessity or other similar exclusion or limit, Claimant’s right to
receive free of charge an explanation of how that exclusion or limit and any
related clinical judgments apply to the Claimant’s medical circumstances;

(6) an explanation of the claim review procedure set forth in Section 9.3 below;
and

(7) a statement of the Claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.

6.3 Review of a Denied Claim. On or before 60 days (180 days in the case of a
claim for Disability benefits) after receiving a notice from the plan
administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the plan
administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the plan administrator, in its sole discretion,
may grant.

6.4 Decision on Review. The plan administrator shall render its decision on
review promptly, and no later than 60 days (45 days in the case of a claim for
Disability benefits) after the plan administrator receives the Claimant’s
written request for a review of the denial of the claim. If the plan
administrator determines that special circumstances require an extension of

 

11



--------------------------------------------------------------------------------

time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 60 day (or 45
day) period. In no event shall such extension exceed a period of 60 days (45
days in the case of a Disability claim) from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the plan administrator expects to render the
benefit determination. In rendering its decision, the plan administrator shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. In
the case of a claim for Disability benefits, the review on appeal must be made
by a different decision-maker from the plan administrator and the decision-maker
cannot give procedural deference to the original decision. The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;

(d) if the claim is a claim for Disability benefits, an internal rule,
guideline, protocol or other similar criterion which was relied on in connection
with the review of the claim and that such internal rule, guideline, protocol or
similar criterion may be obtained by the Claimant at the Claimant’s request free
of charge;

(e) if the claim is a claim for Disability benefits, and the denial is based on
medical necessity or other similar exclusion or limit, Claimant’s right to
receive free of charge an explanation of how that exclusion or limit and any
related clinical judgments apply to the Claimant’s medical circumstances; and

(f) a statement of the Claimant’s right to bring a civil action under section
502(a) of ERISA.

6.5 Designation of Authorized Representative. Pursuant to such procedures as the
plan administrator may from time to time establish, a Participant or the
Surviving Spouse may designate an authorize representative to represent him in
connection with a claim for benefits.

6.6 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 9 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION

7.1 Amendment or Termination. Although the Company anticipates that the Plan
will continue indefinitely, the Company reserves the right to amend or terminate
the Plan when, in the sole opinion of the Company, such amendment or termination
is advisable. Any such amendment or termination shall be made pursuant to a
resolution of the Board and shall be effective as of the date of such
resolution.

7.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly deprive any current or former Participant or
Surviving Spouse of all or any portion of any Excess Benefit or Surviving Spouse
Benefit payment of which has commenced prior to the effective date of such
amendment or termination or which would be payable if the Participant terminated
employment for any reason, including death, on such effective date.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Funding. The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Surviving Spouse or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under the Plan and any such
Participant, Surviving Spouse or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

8.2 General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of the Qualified Plan applicable to a Qualified Plan Retirement
Benefit or a Qualified Plan Surviving Spouse Benefit shall also be applicable to
an Excess Benefit or a Surviving Spouse Benefit payable hereunder. Any Qualified
Plan Retirement Benefit or Qualified Plan Surviving Spouse Benefit, or any other
benefit payable under the Qualified Plan, shall be paid solely in accordance
with the terms and conditions of the Qualified Plan and nothing in this Plan
shall operate or be construed in any way to modify, amend or affect the terms
and provisions of the Qualified Plan.

8.3 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

8.4 No Employment Rights. Neither the Plan nor any action taken under the Plan
shall be construed as giving to any Participant the right to be retained by the
Company or as affecting the right of the Company to terminate its employment
relationship with a Participant at any time, with or without Cause.

8.5 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property

 

13



--------------------------------------------------------------------------------

or assets of the Company. For purposes of the payment of benefits under this
Plan, any and all of the Company’s assets shall be, and remain, the general,
unpledged unrestricted assets of the Company. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise to pay money in
the future.

8.6 No Assignment. The right of any Participant or other person to the payment
of a benefit under the Plan shall not be assigned, transferred, pledged, or
encumbered, either voluntarily or by operation of law, except as provided in
Section 8. with respect to former spouses. If any person shall attempt to
assign, transfer, pledge, or encumber any amount payable under the Plan, or if
by reason of his bankruptcy or other event happening at any time any such
payment would be made subject to his debts or liabilities or would otherwise
devolve upon anyone else and not be enjoyed by him or his Surviving Spouse, if
applicable, the plan administrator may, in its sole discretion, terminate such
person’s interest in any such payment and direct that the same be held and
applied to or for the benefit of such person, his spouse, children or other
dependents, or any other persons deemed to be the natural objects of his bounty,
or any of them, in such manner as the plan administrator may deem proper.
Notwithstanding the foregoing, if a Participant’s spouse is awarded all or a
portion of a Participant’s Account under the Plan pursuant to a division of
property in connection with a divorce, such spouse’s share of the Participant’s
Account shall be her separate property and shall be transferable by the
Participant’s former spouse by will or pursuant to the laws of descent and
distribution. In order to be effective, notice of such division of the
Participant’s Account under the Plan pursuant to a division of property in
connection with divorce must be provided as required in Section 12.5. Any such
share of a Participant’s Account to which the Participant’s former spouse may be
entitled shall be distributed to the former spouse in a lump sum in cash as soon
as is administratively practicable following the plan administrator’s approval
of the division of property as prescribed in this Section 12.3 and Section 12.5.

8.7 Court Order. The plan administrator is authorized to comply with any court
order in any action in which the Plan or the plan administrator has been named
as a party, including any action involving a determination of the rights or
interests in a Participant’s benefits under the Plan. Notwithstanding the
foregoing, the plan administrator shall, to the extent necessary, interpret this
provision in a manner that is consistent with section 409A of the Code and other
applicable tax law. In addition, if necessary to comply with a qualified
domestic relations order, as defined in section 414(p)(1)(B) of the Code,
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan, the
plan administrator, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.

8.8 Effect of Payment. The full payment of a Participant’s Excess Benefit or
Surviving Spouse’s Benefit under the terms of this Plan shall completely
discharge all obligations of the Company to the Participant and/or his Surviving
Spouse under the Plan.

8.9 Spendthrift Provision. No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the

 

14



--------------------------------------------------------------------------------

debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

8.10 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Texas, except to the extent pre-empted by applicable federal
law.

8.11 Withholding of Taxes. The Company shall deduct from the amount of any
payments made pursuant to the Plan any amounts required to be paid or withheld
by the federal government or any state or local government. By his participation
in the Plan, the Participant and his Surviving Spouse agree to all deductions.

8.12 Incompetent. If the plan administrator determines in its discretion that a
benefit under this Plan is to be paid to a person declared incompetent or to a
person incapable of handling his affairs because of accident or illness, the
plan administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of the incompetent or
incapable person. The plan administrator may require such proof of incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefits. Any payment of a Benefit under this Section 8.9 shall be a payment
for the account of the Participant or the Surviving Spouse, as the case may be,
and shall be a complete discharge of any liability under the Plan for such
payment amount.

8.13 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Section 6.2.

8.14 Payment in the Event of Taxation. If, for any reason, all or any portion of
a Participant’s benefit fails to meet the requirements of Code Section 409A and
becomes taxable to the Participant prior to receipt, a Participant may request
that the Committee pay that portion of the Participant’s benefit that has become
taxable prior to the date otherwise provided in this Plan. The granting of such
a request shall not be unreasonably withheld. If the request is granted, the
payment on account of the tax liability will be paid within 60 days of the date
the request is granted. The payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Code Section 409A and the Treasury Regulations thereunder.

8.15 Overpayment and Underpayment of Benefits. The Committee may adopt, in its
sole discretion, whatever rules, procedures and accounting practices that comply
with Code Section 409A and are appropriate in providing for the collection of
any overpayment of benefits. To the extent permitted by Code Section 409A, if an
overpayment is made to a Participant, or a Surviving Spouse, or alternate payee,
for whatever reason, the Committee may, in its sole discretion, withhold payment
of any further benefits under the Plan until the overpayment has been collected
or may require repayment of benefits paid under this Plan, without regard to
further benefits to which the person may be entitled and, to the extent deemed
necessary by the

 

15



--------------------------------------------------------------------------------

Committee, in its sole discretion, the Committee may seek repayment of such
overpaid amounts through any and all available legal actions, including, but not
limited to, filing suit in a court with appropriate jurisdiction. If a
Participant, a Participant’s Surviving Spouse, or an alternate payee receives an
underpayment of benefits, the Committee shall direct that immediate payment be
made to make up for the underpayment; provided, however, that such payment shall
be made in a manner that complies with Code Section 409A.

8.16 Captions and Gender. The captions preceding the Articles and Sections of
the Plan have been inserted solely as a matter of convenience and in no way
define or limit the scope or intent of any provisions of the Plan. Where the
context admits or requires, words used in the masculine gender shall be
construed to include the feminine and the neuter also, the plural shall include
the singular, and the singular shall include the plural.

8.17 Severability. In case any one or more of the provisions contained in the
Plan shall be found to be invalid, illegal, or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions in the Plan
shall not in any way be affected or impaired.

8.18 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Surviving Spouse or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.

8.19 Spouse’s Interest. Except as may be provided in Section 8.7, with respect
to a spouse being awarded all or a portion of a Participant’s benefit pursuant
to a division of property in connection with a divorce, or pursuant to a valid
court order, the interest in a Participant’s Account hereunder of a
Participant’s spouse, if any, who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse or such spouse’s estate in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer this 31st day of December, 2008.

 

EL PASO ELECTRIC COMPANY By:   /s/    Richard G. Gonzalez Name:   Richard G.
Gonzalez Title:   Vice President Human Resources

 

16